Name: Commission Regulation (EEC) No 1210/91 of 6 May 1991 re- establishing the levying of customs duties on products falling within CN codes 8527, 8528 and 8529, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  communications;  Asia and Oceania
 Date Published: nan

 9 . 5 . 91 Official Journal of the European Communities No L 116/39 COMMISSION REGULATION (EEC) No 1210/91 of 6 May 1991 re-establishing the levying of customs duties on products falling within CN codes 8527 , 8528 and 8529, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes 8527, 8528 and 8529, origina ­ ting in Malaysia, the individual ceiling was fixed at ECU 4 410 000 ; whereas, on 21 March 1991 , imports of these products into the Community originating in Malaysia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, HAS ADOPTED THIS REGULATION : Article 1 As from 12 May 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the follo ­ wing products originating in Malaysia : Order No CN code Description 10.0160 8527 11 10 8527 1 1 90 8527 21 10 8527 21 90 Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock 8527 29 00 8527 31 10 8527 31 91 \ 8527 31 99 8527 32 90 8527 39 10 I 8527 39 91 | 8527 39 99 8527 90 91 8527 90 99 (') OJ No L 370, 31 . 12. 1990 , p. 1 . No L 116/40 Official Journal of the European Communities 9 . 5 . 91 Order No CN code Description 10.0160 (cont'd) 8528 10 61 Television receivers (including video monitors and video projec ­ tors), whether or not combined in the same housing, with radio ­ braodcast receivers or sound or video recording or reproduction apparatus , excluding video recording or reproducing apparatus incorporating a video tuner and goods of subheadings 8528 10 40, 8528 10 50, 8528 10 71 , 8528 10 73, 8528 10 75, 8528 10 78 8528 10 69 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73II 8528 20 79 I 8528 20 91 I 8528 20 99 l 8529 10 20 l 8529 10 31 I 8529 10 39 I 8529 10 40 I 8529 10 50 I 8529 10 70 I 8529 10 90 I 8529 90 99 I Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission